Case 3:17-cv-01104-VLB Document 82-24 Filed 05/15/19 Page 1 of 2




                  Exhibit 25
                       Case 3:17-cv-01104-VLB Document 82-24 Filed 05/15/19 Page 2 of 2


                                                                                         norities. Letters of application and dossier (official transcripts and three
Whitman C                                                                                letters of recommendation) should be sent to Professor Rolena Adorno,
For Langs & Lits, 345 Boyer Av Walla Walla WA 99362                                      Chair, Department of Spanish and Portuguese, Yale University, P.O. Box
                                                                                         208204, New Haven, CT 06520 - 8204. Review of applications will begin
Assistant Professor of Foreign Languages and Literatures (Spanislt)         387          November 16, 2007.
http://www.whitman.edu
SPANISH LANGUAGE AND LATIN AMERICAN LITERATURE:
Whitman College invites applications for a tenure track position as As -
sistant Professor of Foreign Languages and Literatures, with expertise in
                                                                                                                        SWAHILI
Latin American Literature, beginning August 2008. Ph .D. required at
time of appointment. N ative or near- native fluency in Spanish and Eng-                 Louisiana SU & A&M C
lish required. Responsibilities include teaching Spanish language in the                 For Langs & Lit, 316 Hodges Hall Baton Rouge LA 70803
context of culture and all periods and genres of Latin American literature;              Instructor (Swahili)                                                      943
supervision of senior theses; participation in faculty governance. Candi-
                                                                                         http://www.lsu.edu
dates must have an ongoing research program that will involve under-
graduate student collaboration. Whit man College wishes to reinforce its                 College of Arts and Sciences
commitment to enhance diversity, broadly defined, recognizing that to                    Required Qualifications: Masters degree; fluency in Swahili; strong com-
provide a diverse learning environment is to prepare students for personal               mitment to undergraduate teaching; familiarity wit h current language
and professional success in an increasingly multicultural and global soci-               pedagogy. Additional Qualifications Desired: Experience at t he university
ety. In t heir application, candidates are strongly encouraged to address th             level. Responsibilities: teaches Swahili at the elementary and intermediate
eir potential contribution to the promotion of diversity, a core value of t he           level. Anticipated hire date is January 8, 2008. An offer of employment is
Whitman College community; t heir interest in working wit h undergrad -                  contingent on a satisfactory pre- employment background check. Applica-
uates as teachers and scholars in a liberal arts environment t hat emphasizes            tion deadline is September 21, 2007 or until candidate is selected. Submit
close student- faculty interaction; and t heir interest in participating in t he         letter of application, vita (including e - mail address), and t hree letters of
College's general education offerings. Dead line: November 16, 2007. Ma-                 recommendation to:
terials should include a letter of application; curriculum vitae; t hree letters         Emily Batinski, Chair, Foreign Languages and Literatures, 316 Hodges
of reference; undergraduate and graduate transcripts; teaching evalua -                  Hall, Louisiana State University, Ref: #027056, Baton Rouge, LA 70803,
tions or other evidence of demonst rated or potential excellence in under-               E -mail: slbati@lsu.edu
graduate instruction; and separate statements on the candidates teaching
in terests and scholarly agenda. Send to: Professor Mary Anne O'Neil,                    LSU IS AN EQUAL OPPORTUNITY/EQUAL ACCESS EMPLOYER
Chair, Department of Foreign Languages and Literatures, Whitman Col-
lege, 345 Boyer Avenue, Walla Walla, WA 99362. Preliminary interviews
will be conducted at the MLA Convention in Chicago. No applicant shall                                           VIETNAMESE
be discriminated against on the basis of race, national or ethnic origin,
age, gender, sexual orientation, marital status, religion, creed, or disabil-
ity. Whitman College, located in the scenic Columbia River Valley, is a                  California SU, Fullerto n
small, selective, liberal arts college dedicated to providing excellent edu -            Mod Langs & Lit, PO Box 6846 800 N State College Blvd Fullerton CA
cational opportunities for students. The College has a generous sabbati-                 92834
cal leave program and professional development support for both research                 Lecturer of Vietnamese/Vietnamese Studies                                  134
and teaching. For additional information about Whitman College and t he
                                                                                         http://hss.fullerton.edu/mll
Walla Walla area, see www.whitman.edu and www.wallawalla.org. [RI
                                                                                         California State University Fu llerton announces a lecturer, non- tenure
                                                                                         track position in Vietnamese/Vietnamese Studies. Applicants must have
                                                                                         native or near- native proficiency in Vietnamese and strong communica-
Wilson C
                                                                                         tion skills in English. They must have a Ph.D. in Vietnamese/Vietnamese
For Langs, 1015 Philadelphia Av Chambersburg PA 17201                                    Studies. (Advanced ABDs may be considered.) T hey also must show an
Assistant Professor of Spanish                                              979          ability to work effectively with a culturally diverse range of students and
Wilson College seeks a tenure- track Assistant Professor of Spanish, begin-              faculty, have successful teaching experience at the college or university
ning fall 2008. Must have Ph.D. in hand. Will teach Spanish language,                    level, show commitment to scholarsh ip, and have the ability to guide de-
culture, and Peninsular Spanish literature. Teaching responsibil ities in -              velopment of t he Vietnamese program. Other desirable qualities include
clude day and evening classes. Please send application and complete dos -                experience in teaching business Vietnamese, foreign language education,
sier (letter of interest, CV, statement of teaching philosophy, names of                 or another language in the department. The successful candidate will be
three references, and college transcripts) by N ov 19, 2007 to: Dr. Mary                 expected to teach a 12- unit load per semester with some committee or ad -
Hendrickson, Vice President for Academic Affairs and Dean of Faculty,                    minist rative duties, supervise curriculum development of Vietnamese lan-
Wilson College, 1015 Philadelphia Avenue, C hambersburg, PA 17201 or                     guage, culture, and linguistics, assist t he department chair in the selection
m hendrickson@wilson.edu. [RI                                                            of part- time Vietnamese instructors, and advise students. This is a one-
                                                                                         year appoint ment t hat may be renewed for one or more additional years.
                                                                                         Salary is highly competitive. Excellent comprehensive benefits package
                                                                                         http:// h r.fu llerton.edu/benefits/compare_ benefits. htm. Please send a
Yale U
                                                                                         letter of appl ication, curriculum vitae, transcripts of undergraduate and
Spanish & Port, PO Box 208204, 82- 90 Wall St New Haven CT 06520                         graduate work, evidence of good teaching ability, and three recent letters
Assistant Professor of Spanish                                               28          of recommendation to: Vietnamese Search Committee, Department of
http://www.yale.edu/span-port/spanish.html                                               Modern Languages & Literatures, California State University, Fullerton,
                                                                                         P.O. Box 6846, Fullerton, CA 92834 - 6846, FAX: (714) -278 - 5944. Ap -
The Department of Spanish and Portuguese at Yale University proposes to
                                                                                         plic ations must be received by October 29, 2007. Cal State Fullerton is an
make a tenure track assistant professor appointment in Medieval/Golden
                                                                                         Equal Opportunity/Title IX/503/504/VEVRA/ADA Employer. [RI
Age Literature to begin July 1, 2008. Candidates preferably should have
the Ph.D. by June 2008, teach ing experience, and publications. Ya le
University values diversity among its faculty, students, and staff and es -
pecially encourages applications from women and underrepresented mi -


72                                                                                 FO R E IGN L A N GUAGE E DIT ION • OC T OBE R 2 00 7


                                                       INITIAL DISCOVERY PROTOCOLS                                                                      P2046
